Cite as 2016 Ark. App. 51

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-579


SISTERS OF MERCY HEALTH                           Opinion Delivered   January 27, 2016
SYSTEM AND ST. MARY ROGERS
MEMORIAL HOSPITAL                                 APPEAL FROM THE ARKANSAS
                   APPELLANTS                     WORKERS’ COMPENSATION
                                                  COMMISSION [NO. G101582]

V.


JAMES FOUTS
                                 APPELLEE         AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Sisters of Mercy Health System and St. Mary Rogers Memorial Hospital appeal a

decision by the Arkansas Workers’ Compensation Commission (“Commission”) that James

Fouts, who suffered an admittedly compensable, lower-back injury resulting in a 26%

disability rating to the body as a whole, was permanently and totally disabled and awarded him

benefits. On appeal, appellants argue that there was insufficient evidence that Fouts’s back

injury was the major cause of his disability or that he was incapable of earning any meaningful

wages, and, therefore, the Commission’s determination that he was permanently and totally

disabled was not supported by substantial evidence. Having reviewed the evidence presented,

we disagree and affirm by issuing this memorandum opinion.

       We may issue memorandum opinions in any or all of the following cases:

              (a) Where the only substantial question involved is the sufficiency of the
                  evidence;
                                  Cite as 2016 Ark. App. 51


              (b) Where the opinion, or findings of fact and conclusions of law, of the
                  trial court or agency adequately explain the decision and we affirm;

              (c) Where the trial court or agency does not abuse its discretion and that
                  is the only substantial issue involved; and

              (d) Where the disposition of the appeal is clearly controlled by a prior
                  holding of this court or the Arkansas Supreme Court and we do not
                  find that our holding should be changed or that the case should be
                  certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       This case falls within categories (a) and (b). The only substantial question on appeal is

whether the Commission’s opinion was supported by sufficient evidence. A review of the

record reflects that it was. Further, the opinion of the administrative law judge, adopted by

the Commission, adequately explained the decision reached. Accordingly, we affirm by

memorandum opinion.

       Affirmed.

       GRUBER and HOOFMAN, JJ., agree.

       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy, for appellant.

       Wren Law Firm, by: Whitney B. James, for appellee.




                                               2